TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00369-CV




                                     In re Ardell Nelson, Jr.




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               In his pro se petition for writ of mandamus, Ardell Nelson asks the Court to order the

judge of the 331st District Court to act on Nelson’s motions for forensic DNA testing and

appointment of counsel. See Tex. Code Crim. Proc. Ann. art. 64.01 (West Supp. 2010). According

to the petition, Nelson filed the motions on November 8, 2010, but we are otherwise informed that

the actual filing date was December 6, 2010.

               At the Court’s request, the State filed a response to the mandamus petition. In its

response, the State says that it filed a memorandum in opposition to Nelson’s motions for DNA

testing and appointment of counsel on July 13, 2011 (the date the State’s response was filed in this

Court). See id. art. 64.02(a)(2) (giving State sixty days to respond to testing motion). We are

confident that the district court, having now received the State’s response, will promptly act on

Nelson’s motions. If it does not, Nelson may file a second mandamus petition.
               With that understanding, the petition for writ of mandamus is denied. See Tex. R.

App. P. 52.8(a).



                                            __________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Filed: July 21, 2011




                                               2